Title: To Thomas Jefferson from Hugh Holmes, 26 December 1803
From: Holmes, Hugh
To: Jefferson, Thomas


               
                  Richmond Decr. 26th. 1803
               
               Hh. Holmes returns his respects to President Jefferson and acknowledges with gratitude the reciept of the Parliamentary Manual which the Presdt. was so good as to enclose to him p. post. for his friendly salutations Hh H begs the Prest. to accept his sincere thanks & the compliments of Season 
            